Citation Nr: 1200090	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  09-22 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Appellant (or Claimant) served on active duty from September 1961 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Appellant did not request a hearing before the Board.  

In a February 2011 decision, the Board denied the Appellant's claim for service connection for a psychiatric disorder, to include PTSD and anxiety; granted reopening of service connection for a breathing disorder; and remanded the respective claims for service connection for a breathing disorder (reopened) and a right ankle venous ulcer.  The Appellant's respective claims for service connection for a breathing disorder and a right ankle venous ulcer were remanded in the Board's February 2011 decision for further development.  As the Board has yet to make a final decision regarding either of those particular issues, they are still in appellate status.  

The Appellant appealed the denial of service connection for a psychiatric disorder to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2011, while the case was pending at the Court, VA's Office of General Counsel and the Appellant's representative filed a Joint Motion for Partial Remand, leaving undisturbed the Board's decision to reopen the previously denied claim for service connection for a breathing disorder, and requesting that the Court vacate the Board's February 2011 decision denying service connection for a psychiatric disorder.  That same month, the Court issued an Order vacating the Board's February 2011 decision to deny the appeal for service connection for a psychiatric disorder. 

In December 2011, the Appellant submitted additional evidence, with a waiver of Agency of Original Jurisdiction (AOJ) review.  

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

In the Joint Motion for Partial Remand (Joint Motion), which was accepted by the Clerk of the Court, though not actually reviewed by a Judge of the Court, the parties agreed that further VA development was required in this matter.  In the Joint Motion, the parties specifically agreed that the matter should be remanded so that the Appellant might be issued a "personal-assault letter" pursuant to 38 C.F.R. § 3.304(f) (2011).  Therefore, in full compliance with what has now become adopted as the order of the Court, thus, is the law of the case, the Board will remand for compliance with the Court's order for the issuance of the required VCAA notice letter.

In the Joint Motion, the parties agreed that VA did not issue to the Appellant a proper notice letter, specifically a "personal-assault letter" as required under 38 C.F.R. § 3.304(f).  The Joint Motion erroneously assumed that VA did not send the Appellant a notice letter advising him that "evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of [a PTSD] stressor."  The Joint Motion specifically and erroneously stated that there was "no evidence" that such a notice letter was issued to the Appellant, and that the absence of such notification somehow "impeded [the] Appellant's ability to support his claim."  

Reviewing the claims file, the Board notes that in both the body and an attachment sent with an August 2007 notice letter, which was sent prior to the August 2008 rating decision from which this appeal arises, VA advised the Appellant of the need to provide details of his personal trauma incident(s) resulting in PTSD and to tell VA about specific behavior changes following the incident.  In the body of the August 2007 letter itself, the RO specifically requested that the Appellant provide information about his claimed stressors, to include dates, approximate times, and locations; that sources of information and evidence such as police reports and medical treatment records could be used to corroborate stressors such as assault or rape; that the Appellant should send the RO supporting statements from any individuals with whom he might have discussed the stressor incident; and that he should furnish copies of correspondence he might have sent to close friends or relatives in which he related information about the stressor incident.  

With the August 2007 letter, the RO enclosed a VA Form 21-0781a, specifically a "Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Assault."  On Section 3 this form, the Appellant was asked to provide information regarding a personal trauma stressor incident, including a description of the incident.  On Section 4 of this form, the Appellant was asked to identify any other sources (military or non-military) of information that may provide information concerning the incident, including specifically: the names and addresses of any military or civilian authorities or rape crisis center, counseling facility, or health clinic to whom he reported the incident or sought help; to ask for a statement from any roommates, family members, chaplains, clergy, or fellow service persons in which he confided; and requested any other sources of information including any personal diaries or journals.  

On Section 7 of the VA Form 21-0781a , the RO asked the Appellant to let VA know if he experienced any of the following or other behavior changes following the incident: visits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment, sudden requests for a change in occupational series or duty assignment, increased use of leave without an apparent reason, changes in performance and performance evaluations, episodes of depression, panic attacks, or anxiety without an identifiable cause, increased or decreased use of prescription medications, increased use of over-the-counter medications, substance abuse such as alcohol or drugs, increased disregard for military or civilian authority, obsessive behavior such as overeating or under eating, pregnancy tests around the time of the incident, tests for HIV or sexually transmitted diseases, unexplained economic or social behavior changes, and breakup of a primary relationship.

The record indicates that, even aside from any presumption of administrative regularity in mailing the VA Form 21-0781a as an attachment with the August 2007 letter, the Appellant actually returned a partially completed VA Form 21-0781a to the RO in March 2009 that included the Section 7 notice regarding behavioral change indicators.  The Appellant signed his name on the last page of the VA Form 21-0781a that specifically included Section 7 VCAA notice of itemized behavior changes following the incident and asked the Appellant to let VA know if he had experienced any of these behavior changes.

Notwithstanding the August 2007 VCAA personal assault stressor notice previously provided to the Appellant, to ensure compliance with the Court's September 2011 order for the Board "to provide adequate notice of what evidence can be submitted to support a claim under 38 C.F.R. § 3.304(f)(4)[sic (f)(5)]," the Board will remand this claim so a personal assault stressor notice may again be sent to the Appellant.  The intent of this Remand order is to fully comply with what has now become adopted as the order of the Court, thus, is the law of the case, to issue a VCAA personal assault notice letter.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Appellant a VCAA PTSD personal assault stressor notice letter compliant with 38 C.F.R. § 3.304(f)(5) that informs the Appellant that evidence from sources other than the Appellant's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and that includes a VA Form 21-0781a.  

		A. The Appellant should be asked to complete a second attached VA Form 21-0781a in order to obtain the details of any alleged stressor incident. 

		B. It is also highly recommended that the PTSD personal assault stressor VCAA notice also be included in the body of the VCAA notice letter.  Such notice should include a listing of the behavioral changes (as identified in Section 7 of VA Form 21-0781a), and asks the Appellant to let VA know if he experienced any of the following or other behavior changes following the incident: visits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment, sudden requests for a change in occupational series or duty assignment, increased use of leave without an apparent reason, changes in performance and performance evaluations, episodes of depression, panic attacks, or anxiety without an identifiable cause, increased or decreased use of prescription medications, increased use of over-the-counter medications, substance abuse such as alcohol or drugs, increased disregard for military or civilian authority, obsessive behavior such as overeating or under eating, pregnancy tests around the time of the incident, tests for HIV or sexually transmitted diseases, unexplained economic or social behavior changes, and breakup of a primary relationship.

2.  If the benefit sought on appeal is not granted, the Appellant and representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


